      Case 2:20-cv-01885 Document 1 Filed 04/23/20 Page 1 of 5 PageID #: 1



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


 ALEX CRUZ,

                                 Plaintiff,                    Docket No. 2:20-cv-1885

        - against -                                            JURY TRIAL DEMANDED

 CBS BROADCASTING INC.

                                 Defendant.


                                          COMPLAINT

       Plaintiff Alex Cruz (“Cruz” or “Plaintiff”) by and through his undersigned counsel, as

and for his Complaint against Defendant CBS Broadcasting Inc. (“CBS Broadcasting” or

“Defendant”) hereby alleges as follows:

                                  NATURE OF THE ACTION

       1.       This is an action for copyright infringement under Section 501 of the Copyright

Act. This action arises out of Defendant’s unauthorized reproduction and public display of a

copyrighted photograph of terrorist Sayfullo Saipov being arrested by police officers in New

York, owned and registered by Cruz. Accordingly, Cruz seeks monetary relief under the

Copyright Act of the United States, as amended, 17 U.S.C. § 101 et seq.

                                 JURISDICTION AND VENUE

       2.       This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).

       3.       This Court has personal jurisdiction over Defendant because Defendant resides

and/or transacts business in New York and is registered with the New York State Department of

Corporations.
      Case 2:20-cv-01885 Document 1 Filed 04/23/20 Page 2 of 5 PageID #: 2



       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).

                                             PARTIES

       5.      Cruz resides at 425 W. 205 Street, Apt 2A, New York, New York 10034.

       6.      Upon information and belief, CBS Broadcasting is business corporation duly with

a place of business at 270 South Service Road, Melville, NY 11747. Upon information and

belief, CBS Broadcasting is registered with the New York State Department of Corporations to

do business in New York. At all times material, hereto, CBS Broadcasting has owned and

operated a website at the URL: www.NewYork.CBSLocal.com (the “Website”) and has owned a

television station WCBS-TV (the “TV Station”).

                                    STATEMENT OF FACTS

       A.      Background and Plaintiff’s Ownership of the Photograph

       7.      Cruz photographed terrorist Sayfullo Saipov being arrested by police officers in

New York (the “Photograph”). A true and correct copy of the Photograph is attached hereto as

Exhibit A.

       8.      Cruz is the author of the Photograph and has at all times been the sole owner of

all right, title and interest in and to the Photograph, including the copyright thereto.

       9.      The Photograph was registered with the United States Copyright Office and was

given registration number VA 2-074-488.

       B.      Defendant’s Infringing Activities

       10.     Defendant ran an article on the Website entitled ‘This Was An Act of Terror’: 8

Dead, More Than A Dozen Injured When Truck Strikes Pedestrian In Lower Manhattan. The

article featured the Photograph. See: https://newyork.cbslocal.com/2017/10/31/multiple-injuries-
      Case 2:20-cv-01885 Document 1 Filed 04/23/20 Page 3 of 5 PageID #: 3



reported-in-incident-in-tribeca/. Defendant also ran the Photograph on the TV Station.

Screenshots of the Photograph on the Website and TV Station are attached hereto as Exhibit B.

          11.   Defendant did not license the Photograph from Plaintiff for its article or TV

Station, nor did Defendant have Plaintiff’s permission or consent to publish the Photograph on

its Website or TV Station.

                               CLAIM FOR RELIEF
                    (COPYRIGHT INFRINGEMENT AGAINST DEFENDANT)
                               (17 U.S.C. §§ 106, 501)

          12.   Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-11 above.

          13.   Defendant infringed Plaintiff’s copyright in the Photograph by reproducing and

publicly displaying the Photograph on the Website or TV Station. Defendant are not, and has

never been, licensed or otherwise authorized to reproduce, publically display, distribute and/or

use the Photograph.

          14.   The acts of Defendant complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.

          15.   Upon information and belief, the foregoing acts of infringement by Defendant

have been willful, intentional, and purposeful, in disregard of and indifference to Plaintiff’s

rights.

          16.   As a direct and proximate cause of the infringement by the Defendant of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

Defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.
      Case 2:20-cv-01885 Document 1 Filed 04/23/20 Page 4 of 5 PageID #: 4



       17.    Alternatively, Plaintiff is entitled to statutory damages up to $150,000 per work

infringed for Defendant’s willful infringement of the Photograph, pursuant to 17 U.S.C. § 504(c).

       18.    Plaintiff further is entitled to his attorney’s fees and full costs pursuant to

17 U.S.C. § 505.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests judgment as follows:

       1.     That Defendant be adjudged to have infringed upon Plaintiff’s copyrights in the

              Photograph in violation of 17 U.S.C §§ 106 and 501;

       2.     That Plaintiff be awarded either: a) Plaintiff’s actual damages and Defendant’s

              profits, gains or advantages of any kind attributable to Defendant’s infringement

              of Plaintiff’s Photograph; or b) alternatively, statutory damages of up to $150,000

              per copyrighted work infringed pursuant to 17 U.S.C. § 504;

       3.     That Defendant be required to account for all profits, income, receipts, or other

              benefits derived by Defendant as a result of its unlawful conduct;

       4.     That Plaintiff be awarded his costs, expenses and attorneys’ fees pursuant to 17

              U.S.C. § 505;

       5.     That Plaintiff be awarded pre-judgment interest; and

       6.     Such other and further relief as the Court may deem just and proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).

Dated: Valley Stream, New York
       April 23, 2020
                                                              LIEBOWITZ LAW FIRM, PLLC
                                                              By: /s/Richard Liebowitz
Case 2:20-cv-01885 Document 1 Filed 04/23/20 Page 5 of 5 PageID #: 5



                                           Richard P. Liebowitz, Esq.
                                           11 Sunrise Plaza, Suite 305
                                           Valley Stream, New York 11580
                                           Tel: (516) 233-1660
                                           RL@LiebowitzLawFirm.com

                                           Attorneys for Plaintiff Alex Cruz
